Citation Nr: 0818577	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-22 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial schedular rating in excess of 
10 percent for degenerative changes of the left ankle.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative changes of the left ankle on an extra-schedular 
basis, pursuant to 38 C.F.R. § 3.321.


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from July 1980 to July 1984.

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from the RO's denial of service connection of 
service connection for degenerative changes of the left 
ankle.  After the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington, DC, in 
March 2005, the AMC granted service connection for 
degenerative changes of the left ankle and assigned an 
initial 10 percent rating, effective January 23, 2001.  The 
veteran filed a notice of disagreement (NOD) with the 
assigned rating in June 2005, and the AMC issued a statement 
of the case (SOC) continuing the 10 percent rating in May 
2006.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in July 2006.   In 
December 2007, the AMC issued a supplemental SOC (SSOC) 
reflecting the continued denial of a rating greater than 10 
percent for the left ankle disability.  

As the claim herein decided involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the matter in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).  Moreover, for reasons explained in more 
detail below, the Board notes that the appeal encompasses 
questions of higher ratings on both a schedular and extra-
schedular basis; hence, the Board has recharacterized the 
appeal as encompassing the two matters set forth on the title 
page.

The Board's decision on the claim for an initial schedular 
rating in excess of 10 percent for degenerative change of the 
left ankle is set forth below.  The matter of a higher rating 
for the disability on an extra-schedular basis is addressed 
in the remand following the order; this matter is being 
remanded to RO via the AMC, in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  Since the January 23, 2001 effective date of the grant of 
service connection, the evidence reflects that the veteran's 
left ankle degenerative changes have resulted in no more than 
moderately limited motion of the veteran's left ankle.


CONCLUSION OF LAW

The criteria for an initial schedular rating in excess of 10 
percent for degenerative changes of the left ankle have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 
5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

The Board also is aware of the recent decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court held that, at a minimum, adequate VCAA 
notice requires that VA notify the claimant that, to 
substantiate an increased rating claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  22 Vet. App. at 43-44.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a March 2006 post-rating letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his claim for a higher rating, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence would be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claim.  
The March  2006 letter also indicated that VA would assign a 
disability rating determined by applying relevant diagnostic 
codes and considering the impact of the disability and its 
symptoms on employment, and the letter also provided examples 
of the types of medical and lay evidence that the veteran 
could submit (or ask VA to obtain) that could affect how VA 
assigned a disability rating.  Also, the  March 2006 letter 
generally informed the veteran how disability ratings and 
effective dates are assigned, as well as the type of evidence 
that impacts those determinations, and the  May 2006 SOC set 
forth the criteria for higher ratings for the left ankle 
disability (which suffices for Dingess/Hartman). 

After issuance of each notice described above, and 
opportunity for the veteran to respond, the May 2006 SOC and 
December 2007 SSOC reflect readjudication of the claim.  
Hence, the veteran is not shown to be prejudiced by the 
timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the SOC or SSOC, is 
sufficient to cure a timing defect).

The Board notes that, to the extent that Vazquez-Flores 
applies to claims for higher initial ratings, the 
aforementioned notice  appears to meet the requirements of 
that case.  In any event, the Board further notes that the  
veteran's written statements, including his NOD and 
substantive appeal requesting a higher, 20 percent rating 
based on the impact of his disability on his employment, 
demonstrated an awareness of what was necessary to 
substantiate his claim for a higher initial rating.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  
Consequently, any error in this regard was "cured by actual 
knowledge on the part of the claimant."  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the claim herein decided.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well as the January 2005 report of a VA-
authorized examination.  The Board notes that an additional 
VA-authorized examination was scheduled in connection with 
the claim for a higher initial rating, and a July 2007 letter 
notifying the veteran of the date, time, and location of the 
examination, as well as the consequences of failing to attend 
the examination, was sent to the veteran's address in 
England.  The veteran did not, however, report for this 
examination or contact the RO to indicate why he was unable 
to do so.  Consequently, the Board will decide the claim 
based on the evidence of record.  See 38 C.F.R. § 3.655(b) 
(2007).  See also Turk v. Peake, 21 Vet. App. 565, 570 (2008) 
(a claim for a higher initial rating is an "original 
compensation claim," not a "claim for increase" for 
purposes of 38 C.F.R. § 3.655(b)).  Also of record and 
considered in connection with the appeal are various written 
statements provided by the veteran as well as a statement 
provided by his wife, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matter herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. Part 4 (2007).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings 
for distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.

The initial 10 percent rating for the veteran's degenerative 
changes of the left ankle has have assigned under Diagnostic 
Code (DCs) 5003-5271, which is indicative of   degenerative 
arthritis (DC 5003) rated on the basis of limited ankle 
motion (DC 5271).  See 38 C.F.R. §§ 4.27, 4.71a.   

Under DC 5003, degenerative arthritis (as established by x-
ray) is rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved (here, DC 5271).  Under DC 5271, moderate 
limited motion of the ankle warrants a 10 percent rating and 
marked limited motion of the ankle warrants a 20 percent 
rating.

The terms "moderate," and "marked" are not defined in the 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(2007).  All evidence must be evaluated in arriving at a 
decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6 
(2007).

Normal range of motion of the ankle is dorsiflexion to 20 
degrees and plantar flexion to 45 degrees.  See 38 C.F.R. § 
4.71a, Plate II (2007).

Further, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with 
repeated use or during flare-ups, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).

Considering the evidence in light of the above, the Board 
finds that, since the January 23, 2001 effective date of the 
grant of service connection, the veteran's left ankle 
degenerative changes have not warranted a schedular rating in 
excess of 10 percent.

The evidence reflects that any limitation of motion of the 
veteran's left ankle has been no more than moderate.  In this 
regard, an April 1994 private treatment note of Dr. Gough 
(submitted during the appeal period) indicates that ankle 
movement "seems full and pain free" but there was 
restriction of movement in the subtalar joint, "perhaps with 
a little discomfort at limits."  There was no swelling and 
the veteran had an essentially normal gait, with sharp ankle 
pain and stiffening when the foot was kept in normal position 
for a while.  A March 2002 treatment note of Dr. Larah 
indicates that the veteran "has good ankle movement but a 
very stiff subtalar joint."  On the January 2005 VA-
authorized examination, there was some swelling and 
tenderness, but the physician noted, "All movements of the 
ankle and foot are through full ranges with normal power and 
are pain free."  The physician concluded that the veteran 
"is disabled by left ankle/foot pain, and that this has 
severely affected his employment."  Further, a May 2005 
letter summarized the veteran's private physiotherapy and 
treatment from May through July 1996.  In this letter, Ms. 
Ahamed, a physiotherapist, indicated that the veteran 
experienced ankle pain on running, walking on uneven 
surfaces, and stepping in and out of trucks.  She also wrote, 
"On examination, all movements were restricted to about 75 
percent of full range with pain on inversion."  It was 
further noted that treatment did not improve the ankle, which 
was still painful and limited.  

The above evidence reflects no more than overall  moderately 
limited motion of the veteran's left ankle.  Most of the 
examiners assessed "full" or "good" range of motion, and 
the most significant limitation of motion noted (which 
occurred in 1996 but was described in 2005) resulted in range 
of motion that was 75 percent of normal.  Thus, even this 
finding reflects that most of the range of motion of the left 
ankle was present.  Such represents no more than than 
moderate limitation of motion, particularly when considered 
in light of the other normal or near-normal findings.  

The Board has considered the veteran's assertions-advanced 
in his NOD and substantive appeal-that the January 2005 VA-
authorized examination findings were made on a day in which 
he had not engaged in significant physical activity, and that 
his left ankle symptomatology would have been more evident, 
and is generally much worse, after he has engaged in such 
activity.  However, even considering the pain consistently 
noted by the veteran and indicated on examination, the 
objective medical evidence simply does not support assignment 
of a higher rating under DC 5271.  There simply is no medical 
indication that the veteran's pain is so disabling actually 
or effectively result in marked limitation of motion-which 
is requiered for the mximum 20 percent rating under DC 5271.  
Hence, the provisions of 38 C.F.R. §§ 4..40 and 4.45, and 
DeLuca, provide no basis for assignment of any higher rating. 

The Board also has considered the applicability of 
alternative diagnostic codes for evaluating the residuals of 
the veteran's degenerative arthritis of the left ankle, but 
finds that no higher rating is assignable.  The above-noted 
examination findings reflect that there has been no ankylosis 
of the left ankle; thus, rating this disability under DC 5270 
or 5272 for left ankle or subastragalar or tarsal joint 
ankylosis is not appropriate.  Also, private and VA-
authorized X-ray findings do not show malunion of os calcis 
or astragalus, or astragalectomy, rendering evaluation of the 
disability under DC 5273 or 5274 inapposite.

As a final point, the Board notes that the veteran's 
contentions regarding the impact of the left ankle disability 
on his employment are addressded in the remand, below.  In 
this regard, the Board notes that the rating schedule is 
intended to represent the average impairment in civilian 
earning capacity resulting from service-connected 
disabilities, and the degrees of disability specified are 
generally considered adequate to compensate for the impact of 
the disability on employment in proportion to the severity of 
the several grades of disability.  See 38 C.F.R. § 4.1 
(2007).  Hence, allegations as to the impact on employability 
specific to this veteran are appropriately considered in 
adjudicating the matter of a higher rating on an extra-
schedular basis. 

Under these circumstances, the Board finds that there is no 
basis for staged schedular rating of the disability under 
consideration, pursuant to Fenderson, and the claim for an 
initial schedular rating in excess of 10 percent for 
degenerative arthritis of the left ankle must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against assignment of 
any higher schedular rating, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

The claim for an initial schedular rating in excess of 10 
percent for degenerative changes of the left ankle is denied.


REMAND

The Board's review of the claims file reveals that additional 
RO development on the matter of a higher rating for 
degenerative changes of the left ankle, on an extra-schedular 
basis, is warranted.

The veteran has submitted evidence showing that he could not 
continue in his job as a bricklayer and was forced to take a 
lower paying job due to his left ankle disability.  Moreover, 
the January 2005 VA-authorized examiner wrote that the 
veteran's left ankle and foot pain "has severely affected 
his employment."

Based on the occupational effects of this disability claimed 
by the veteran and noted by the January 2005 VA-authorized 
examiner, the Board finds that specific consideration of 
whether the procedures for assignment of a higher rating on 
an extra-schedular basis are invoked is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2007) (authorizing the assignment of an 
extra-schedular rating, pursuant to specially prescribed 
procedures, where the disability is so exceptional or 
unusual-due to such factors as marked interference with 
employment or frequent periods of hospitalization-to render 
the regular schedular criteria for rating the disability 
inadequate).  However, as neither the rating decision nor the 
SOC or SSOC includes citation to or discussion of 38 C.F.R. 
§ 3.321, remand for such RO consideration, in the first 
instance, is warranted.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Prior to considering the claim for higher rating on the basis 
of 38 C.F.R. § 3.321, the RO should give the veteran another 
opportunity to present any additional information and/or 
evidence pertinent to the claim for a rating in excess of 10 
percent for degenerative changes of the left ankle based on 
extra-schedular considerations.  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  The RO should request that the veteran furnish any 
evidence in his possession (other than evidence previously 
submitted) and explain the type of evidence that is his 
ultimate responsibility to submit.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim for an initial rating in excess of 10 
percent for degenerative changes of the left ankle, on an 
extra-schedular basis.  Adjudication of this matter should 
include specific consideration of whether staged rating, 
pursuant to Fenderson, is warranted.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following

1.  The RO should send to the veteran a 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claim for an initial rating in 
excess of 10 percent for degenerative 
arthritis of the left ankle on an extra-
schedular basis.  In doing so, the RO 
should provide notice of 38 C.F.R. 
§ 3.321 in explaining what is needed to 
substantiate the claim.

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession (other than evidence 
previously submitted) and explain the 
type of evidence that is his ultimate 
responsibility to submit.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should adjudicate the claim for an 
initial rating in excess of 10 percent 
for degenerative changes of the left 
ankle on an extra-schedular basis, 
pursuant to 38 C.F.R. § 3.321.  In 
determining whether staged rating, 
pursuant to Fenderson (cited to above) is 
warranted, the RO should specifically 
address whether the procedures for 
assignment of a higher rating on an 
extra-schedular basis have been invoked 
at any point since the effective date of 
the grant of service connection.

5.  If the claim is denied, the RO must 
furnish to the veteran and his 
representative an appropriate SSOC that 
includes citation to the additional legal 
authority considered (38 C.F.R. § 3.321), 
along with clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


